ORDER

PER CURIAM:
AND NOW, this 19th day of June, 2000, the Order of the Commonwealth Court dated February 17, 1999 at No. 2691 C.D. 1998, is hereby REVERSED. See American Manufacturers Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 119 S.Ct. 977, *608143 L.Ed.2d 130 (1999), rev’g Sullivan v. Barnett, 139 F.3d 158 (3d Cir.1998).
It is also ordered that this case be remanded to the Workers’ Compensation Judge for a calculation of the credit, if any, that is due Kleen All of America, Inc. for payments made to Doyle L. Tarwater, M.D. for medical treatment of appellee from December 27, 1994 through to May 29,1996.
Jurisdiction relinquished.